DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    87
    382
    media_image1.png
    Greyscale

Status of the Claims
Claims 1 – 9 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement filed on July 22, 2019 has been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the WIPO Publication 2015126161 A1 (Kim), as disclosed in the information disclosure statement filed on July 22, 2019. Kim teaches (see, page 9) the compound R-1 as presented below:

    PNG
    media_image2.png
    203
    236
    media_image2.png
    Greyscale

1, Ar2, Ar3 and Ar4 are selected from the Markush groups, as recited in the instant claims. Therefore, the instant claims are considered novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 9 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Sagar Patel/Examiner, Art Unit 1626     

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626